DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The examiner will consider information which has been considered by the Office in a parent application when examining a continuation application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1) and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13-14 are objected to because of the following informalities:
Claim 13 recites, “each of the plurality of outer electrodes includes a through section that extends through the margin portion”, but this limitation is set forth in claim 1 lines 26-27.
Claim 13 recites, “the second inner electrode” and “the at least one second outer electrode”. These limitations lack antecedent bases as claim 13 is dependent upon claim 1 and not claim 4.
Claim 14 recites, “the first outer electrode”, “the second inner electrode”, “the second outer electrode”, and “the first inner electrode”. These limitations lack antecedent bases as claim 14 is dependent upon claim 1 and not claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0021082 to Park et al. (hereinafter Park) in view of US Publication US 20170018363 to Tanaka et al. (hereinafter Tanaka).
Claim 1
Park (FIG. 1-5) discloses an electronic component comprising:
a multilayer body (110) including a plurality of inner electrodes (121, 122) and a plurality of dielectric layers (111) that are alternately stacked; and 
a plurality of outer electrodes (131-133) that are electrically connected to the plurality of inner electrodes (121, 122); 
wherein the multilayer body (110) includes a first main surface (5) and a second main surface (6) that are opposite to each other in a stacking direction, a first side surface (1) and a second side surface (2) that are opposite to each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and a first end surface (3) and a second end surface (4) that are opposite to each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction; and 
at least one of the plurality of outer electrodes (131-133) is located on at least one of the first side surface (1) or the second side surface (2) of the multilayer body (110) and is directly connected to the plurality of inner electrodes (121, 122) at positions spaced away from the at least one of the first side surface (1) or the second side surface (2) toward an inside of the multilayer body (110; spaced by 141-144);
wherein the multilayer body (110) includes a margin portion (141-144) in which the plurality of inner electrodes (121, 122) are not present when a section of the multilayer body (110) including the length direction and the width direction is viewed in the stacking direction; 
each of the plurality of outer electrodes (131-133) includes a through section that extends through the margin portion (141-144) and is directly connected to the plurality of inner electrodes (121, 122) by the through section (of 131-133), as recited in claim 1.
Park does not expressly disclose the margin portion includes an inner margin layer and an outer margin layer that are stacked in the width direction; and a dimension of the outer margin layer in the width direction is larger than a dimension of the inner margin layer in the width direction, as recited in claim 1.
Tanaka (FIG. 3-4) teaches a margin portion (32) includes an inner margin layer (32b) and an outer margin layer (32a) that are stacked in a width direction; and a dimension of the outer margin layer (32a) in the width direction is larger than a dimension of the inner margin layer (32b) in the width direction (paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Park to incorporate a two layer margin as taught by Tanaka in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved moisture resistance (Tanaka paragraph 42, 53) and higher side margin strength and improved reliability (paragraph 61).
Claim 2
Park with Tanaka teaches the electronic component according to Claim 1, wherein the multilayer body (Park 110) includes an outer layer portion (top and bottom covers of 111) in which the plurality of inner electrodes (121, 122) are not present except for the margin portion (141-144) when a section of the multilayer body (110) including the width direction and the stacking direction is viewed in the length direction; and 
each of the plurality of outer electrodes (131-133) also includes the through section at a height position in the stacking direction at which the outer layer portion (top and bottom covers of 111) is located (as shown in FIG. 1).
Claim 3
Park with Tanaka teaches the electronic component according to Claim 1, wherein the plurality of outer electrodes (Park 131-133) are located on at least one of the first side surface (1) and the second side surface (2).
Claim 4
Park with Tanaka teaches the electronic component according to Claim 1, wherein the plurality of inner electrodes (Park 121, 122) include a first inner electrode (121) and a second inner electrode (122); 
the plurality of outer electrodes (131-133) include at least one first outer electrode (131) that is located on at least one of the first end surface (3) or the second end surface (4) of the multilayer body (110) and that is electrically connected to the first inner electrode (121), and at least one second outer electrode (133) that is located on at least one of the first side surface (1) or the second side surface (2) of the multilayer body (110) and that is electrically connected to the second inner electrode (122);
the second inner electrode (122) is not in contact with the at least one of the first end surface (3) or the second end surface (4) of the multilayer body on which the at least one first outer electrode (131) is located; and 
the first inner electrode (121) includes a notch (see FIG. 2) that overlaps, in the stacking direction, a connection (122a) between the second inner electrode (122) and the at least one second outer electrode (133; see FIG. 1-3).
Claim 5
Park with Tanaka teaches the electronic component according to Claim 1, wherein a dimension of the margin portion (Park 141-144; Tanaka 32) in the width direction is no less than about 5 µm and no more than about 30 µm (Tanaka paragraph 44).
Claim 6
Park with Tanaka teaches the electronic component according to Claim 4, wherein the second inner electrode (Park 122; Tanaka 22, 24) includes Si and Ti (Tanaka paragraph 39, 40, 33); and a mole ratio of Si to Ti included in an end portion of the second inner electrode in the width direction is larger than that in a central portion of the second inner electrode in the width direction (paragraph 40).
Claim 10
Park with Tanaka teaches the electronic component according to Claim 1, wherein a mole ratio of Si to Ti included in an outer portion (Tanaka 32a) of the margin layer is larger than a mole ratio of Si to Ti included in an inner portion of the margin layer (32b) of the margin layer (32; paragraph 46, 61, 42, 33).
Claim 11
Park with Tanaka teaches the electronic component according to Claim 2, wherein the outer layer portion (Park top and bottom covers of 111) is provided on two sides of an inner layer portion (111 with 121, 122) of the multilayer body in the stacking direction.
Claim 12
Park with Tanaka teaches the electronic component according to Claim 11, wherein the outer layer portion (Park top and bottom covers of 111) and the inner layer portion (111 with 121, 122) include a same or substantially a same dielectric material (paragraph 37-40, 111 are all same material).
Claim 14
Park with Tanaka teaches the electronic component according to Claim 1, wherein
the first outer electrode (Park 131) is not electrically connected to the second inner electrode (122); and 
the second outer electrode (133) is not electrically connected to the first inner electrode (121).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park with Tanaka in view of US Publication 2018/0137976 to Kageyama et al. (hereinafter Kageyama).
Park with Tanaka discloses the electronic component according to Claim 1, as shown above.
Park does not expressly disclose wherein the plurality of outer electrodes and the plurality of inner electrodes include a common material including a dielectric material, and an amount of the common material that is included in the plurality of outer electrodes is larger than an amount of the common material that is included in the plurality of inner electrodes, as recited in claim 7.
Kageyama (FIG. 3) teaches wherein the plurality of outer electrodes (13, 14) and the plurality of inner electrodes (11, 12) include a common material including a dielectric material (paragraph 58, 68, 48), and an amount of the common material that is included in the plurality of outer electrodes (13, 14) is larger than an amount of the common material that is included in the plurality of inner electrodes (11, 12; paragraph 58, 69, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kageyama with Park with Tanaka to incorporate concentrations of common ceramic materials in internal and external electrodes and the dielectric layers as taught by Kageyama in the structure taught by Park with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for controlling the amount of thermal shrinkage of the electrodes relative to the dielectric layers, avoiding crack formation (Kageyama paragraph 9, 88, 97).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park with Tanaka in view of US Publication 2017/0243697 to Mizuno et al. (hereinafter Mizuno).
Park with Tanaka teaches the electronic component according to Claim 1, as shown above.
Park does not expressly disclose wherein an average particle diameter of a dielectric particle that is included in the plurality of dielectric layers that are located between the plurality of inner electrodes is larger than an average particle diameter of a dielectric particle that is included in the margin portion, as recited in claim 8.
Mizuno (FIG. 12) teaches wherein an average particle diameter of a dielectric particle that is included in the plurality of dielectric layers (112) that are located between the plurality of inner electrodes (113) is larger than an average particle diameter of a dielectric particle that is included in the margin portion (118, paragraph 135-139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mizuno with Park with Tanaka to incorporate a margin portion with different particle diameters as taught by Mizuno in the structure taught by Park with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved adhesion between the multilayer chip and the outer side margin, and for a flexibly deformable region, As a result, even when the multi-layer chip and the side margins have a difference in level of shrinkage at the sintering, the multi-layer chip and the side margins do not apply stress mutually (Mizuno paragraph 141). Thus, cracks and peel-off of the multi-layer unit and the side margins can be prevented from occurring (paragraph 142).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park with Tanaka in view of US Publication 2014/0311783 to Lee et al. (hereinafter Lee).
Park with Tanaka teaches the electronic component according to Claim 1, as shown above.
Park does not expressly disclose wherein a dimension, in the width direction, of one of the plurality of inner electrodes that is located at a central portion in the stacking direction is larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction, as recited in claim 9.
Lee (FIG. 1, 2) teaches wherein a dimension (Wa), in the width direction, of one of the plurality of inner electrodes (21, 22) that is located at a central portion (a) in the stacking direction is larger than a dimension (Wb), in the width direction, of another inner electrode (21, 22) that is located at an outer portion (b, c) in the stacking direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Park with Tanaka to incorporate differing electrode widths as taught by Lee in the structure taught by Park with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for high capacitance while avoiding short circuits and low reliability (Lee paragraph 67-73).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park with Tanaka in view of US Patent 5,880,925 to DuPré et al. (hereinafter DuPré).
Claim 13
Park with Tanaka teaches the electronic component according to Claim 1, wherein 
each of the plurality of outer electrodes (Park 131-133) includes a through section that extends through the margin portion (141-144); 
the plurality of inner electrodes (121, 122) include a notch (FIG 2: of 121) that overlaps, in the stacking direction, a connection (by 122a) between the second inner electrode (122) and the at least one second outer electrode (133), as recited in claim 13.
Park does not expressly disclose each end of the notch in the length direction is located closer to a center of the multilayer body than each end of the through section in the length direction, as recited in claim 13.
DuPré (FIG. 8, 9) teaches each end of a notch (between 92 in FIG. 9A) in a length direction is located closer to a center of a multilayer body than each end of a through section (100 of 98 in FIG. 9B) in the length direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of DuPré with Park with Tanaka to incorporate a notch arrangement as taught by DuPré in the structure taught by Park with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an interleaved arrangement with a plurality of connections from each electrode layer to external terminals (DuPré column 6 lines 42-59).
Claim 15
Park with Tanaka teaches the electronic component according to Claim 4, as shown above.
Park does not expressly disclose wherein the first inner electrode includes a plurality of notches that each overlap, in the stacking direction, a corresponding connection between the second inner electrode and the at least one second outer electrode, as recited in claim 15.
DuPré (FIG. 8, 9) teaches wherein the first inner electrode (90) includes a plurality of notches that each overlap, in the stacking direction, a corresponding connection (100) between the second inner electrode (98) and the at least one second outer electrode (78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of DuPré with Park with Tanaka to incorporate a plurality of notches as taught by DuPré in the structure taught by Park with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an interleaved arrangement with a plurality of connections from each electrode layer to external terminals (DuPré column 6 lines 42-59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848